FILED
                                                    United States Court of Appeals
                                                            Tenth Circuit

                                                           July 22, 2014
                  UNITED STATES COURT OF APPEALS
                                               Elisabeth A. Shumaker
                                                           Clerk of Court
                               TENTH CIRCUIT


ERIC LEVANTER DeMILLARD,

      Plaintiff - Appellant,

v.

RICHARD BURTON, Wyoming
Department of Corrections Medium
Correctional Institution Therapist; DR.
HARBANS HANS, Wyoming
Department of Corrections Medium
Correctional Institution Psychiatrist;
STEVE HARGETT, Warden,
Wyoming Department of Corrections
Medium Correctional Institution                    No. 14-8032
Warden; NEICOLE MOLDEN,                   (D.C. No. 2:14-CV-00016-ABJ)
Wyoming Department of Corrections                    (D. Wyo.)
Medium Correctional Institution Unit
Manager; RUBY ZIEGLER, Wyoming
Department of Corrections Medium
Correctional Institution Deputy
Warden; JOANNA TRUSSEL,
Wyoming Department of Corrections
Medium Correctional Institution
Licensed Clinical Social Worker;
CAROL RILEY, Wyoming
Department of Corrections Medium
Correctional Institution Law Librarian;
STEPHANIE SCHWARTZ, Wyoming
Department of Corrections Medium
Correctional Institution Psychiatric
Technician; DEBBIE LEE, Wyoming
Department of Corrections Medium
Correctional Institution Psychiatric
Technician; NATHAN JENSEN,
Wyoming Department of Corrections
Medium Correctional Institution
Psychiatric Technician; DOLLY
BIRKLE, Wyoming Department of
Corrections Medium Correctional
Institution Case Worker; MARCUS
HAYMAN, Wyoming Department of
Corrections Medium Correctional
Institution Case Worker; JESSICA
MUNOZ, Wyoming Department of
Corrections Medium Correctional
Institution Case Worker; TERESA G.
PENNINGTON, Wyoming Department
of Corrections Medium Correctional
Institution Therapist; PAUL
CORNISH, Wyoming Department of
Corrections Medium Correctional
Institution Officer; LEN DIMAS,
Wyoming Department of Corrections
Medium Correctional Institution
Sergeant; JERRY GARZA, Wyoming
Department of Corrections Medium
Correctional Institution Sergeant;
KYLE WILDEMAN, Wyoming
Department of Corrections Medium
Correctional Institution Sergeant;
CARRIE CARRUTHERS, Wyoming
Department of Corrections Medium
Correctional Institution Captain;
STEVEN CHULSKI, Wyoming
Department of Corrections Medium
Correctional Institution Corporal;
DANIEL ANGELL, Wyoming
Department of Corrections Medium
Correctional Institution Officer; IAN
COTTRELL, Wyoming Department of
Corrections Medium Correctional
Institution Officer; RENE
ELIZARDO, Wyoming Department of
Corrections Medium Correctional
Institution Officer; JOSEPH GAUL,
Wyoming Department of Corrections
Medium Correctional Institution

                                    -2-
Officer; ELLIOTT HOFFMAN,
Wyoming Department of Corrections
Medium Corrections Institution
Officer; ADAM KENNEDY,
Wyoming Department of Corrections
Medium Corrections Institution
Officer; CAMERON LARSON,
Wyoming Department of Corrections
Medium Corrections Institution
Officer; JHONATHAN McCLAIN,
Wyoming Department of Corrections
Medium Corrections Institution
Officer; WESLEY MILLER, Wyoming
Department of Corrections Medium
Corrections Institution Officer;
KENNETH SMITH, Wyoming
Department of Corrections Medium
Corrections Institution Officer;
MICHAEL WISEMAN, Wyoming
Department of Corrections Medium
Corrections Institution Officer;
MICHELLE WOLFLEY, Wyoming
Department of Corrections Medium
Corrections Institution Officer;
MELODY NORRIS, Wyoming
Department of Corrections Medium
Corrections Institution Records
Manager; MICHAEL McMANIS,
Wyoming Department of Corrections
Medium Corrections Institution
Lieutenant; PAUL METEVIER,
Wyoming Department of Corrections
Medium Corrections Institution
Corporal; JEFFREY CAMPBELL,
Wyoming Department of Corrections
Medium Corrections Institution
Officer; SCOTT LEEVER, Wyoming
Department of Corrections Medium
Corrections Institution Team Leader;
EARL UMBENHOWER, Wyoming
Department of Corrections Medium

                                   -3-
 Corrections Institution Recreation
 Manager, individually and in their
 official capacities,

          Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before GORSUCH, MURPHY, and HOLMES, Circuit Judges.


      Eric DeMillard, a prisoner in Wyoming, filed a pro se complaint against

various prison officials under 42 U.S.C. § 1983. In it, Mr. DeMillard sought $8

billion from the defendants who, he alleged, kidnaped and tortured him. The

district court noted that Mr. DeMillard had been incarcerated for violating the

terms of his parole. Because Mr. DeMillard offered nothing to dispute this, no

allegations or arguments to support his claim, the district court dismissed Mr.

DeMillard’s complaint without prejudice, deeming it “unquestionably frivolous.”

      We see no reversible error here. Mr. DeMillard’s brief identifies no flaw in

the district court’s reasoning. Neither do we discern any after our own

independent examination. Accordingly, for the reasons given by the district

      *
         After examining the briefs and appellate record, this panel has
determined unanimously to grant the parties’ request for a decision on the briefs
without oral argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and
judgment is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.

                                        -4-
court, we deny Mr. DeMillard’s motion to proceed in forma pauperis and this

appeal is dismissed. The three-strikes provision of the PLRA applies to Mr.

DeMillard and requires us to assess a strike against him. See 28 U.S.C.

§ 1915(g). That is in addition to the strikes Mr. DeMillard previously incurred

(one when the district court dismissed his complaint in this case for failure to

state a claim; the other when a district court dismissed a prior complaint of Mr.

DeMillard as legally frivolous.). See DeMillard v. Municipality of Denver, No.

10-cv-002536-BNB, 2011 WL 900827, at *4 (D. Colo. Mar. 11, 2011). Mr.

DeMillard is reminded he must pay his filing fee in full.


                                               Entered for the Court



                                               Per Curiam




                                         -5-